Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2007/0159195 A1).
Regarding claim 1, Yang et al. (hereafter Yang) at fig. 5-7, ¶0037 discloses an adjustable probe device [100] for impedance testing for a circuit board, the adjustable probe device comprising: a fixed probe [108/124] and a movable probe [106/122, fig. 7], each of the fixed probe and the movable probe comprising a ground unit [130] for being electrically connected to ground potential [¶0033], at least one of the fixed probe and the movable probe further comprising a core [128] relatively fixed to and insulated [insulation of “coaxial”, ¶0033] from the ground unit [130] for transmitting test signal, the movable probe being linearly slidable [106 as shown at fig. 7] relative to the fixed probe along a first axis [horizontal axis as shown] in a way that the ground unit of the movable probe is abutted [using 250/270 as shown, ¶0040] against the ground unit of the fixed probe.  
[when pressed, ¶0039] perpendicular to the first axis.  
Regarding claim 3, Yang at fig. 5-7 discloses the adjustable probe device as claimed in claim 1, wherein the fixed probe [108, fig. 7] comprises an electrically conductive frame [250/270/254] and a needle [tip of 108]; the electrically conductive frame comprises a frame body [254]; the needle comprises the core [middle portion i.e. tip of 128 as shown in fig. 5], an insulating layer [insulation surrounding 128 at fig. 5] surrounding the core, and an electrically conductive layer [130] surrounding the insulating layer; the electrically conductive layer of the needle is fixed and electrically conductive to the frame body [as shown]; the ground unit [130] of the fixed probe comprises the electrically conductive frame and the electrically conductive layer [130] of the needle; the movable probe [106, fig. 7] is linearly slidable [horizontal direction] relative to the fixed probe along the first axis [horizontal direction as shown] in a way that the ground unit of the movable probe is abutted [using 250/270, ¶0040] against the electrically conductive frame.  
Regarding claim 4, Yang at fig. 5-7 discloses the adjustable probe device as claimed in claim 3, wherein the electrically conductive frame further comprises a replaceable conductor [250/270] fixed and electrically conductive to the frame body [254]; the movable probe is linearly slidable [horizontal direction] relative to the fixed probe along the first axis [horizontal direction as shown] in a way that the ground unit of the movable probe is abutted [using 250/270, ¶0040] against the replaceable conductor [250/270] of the electrically conductive frame. 
[portion of 250 as shown at fig. 5] whose longitudinal direction is parallel to the first axis [horizontal direction as shown at fig. 7].   
Regarding claim 8, Yang at fig. 5-7 discloses the adjustable probe device as claimed in claim 1, wherein the movable probe [106] comprises a needle [coaxial 106] and a replaceable conductor [250/270] fixed and electrically conductive to the needle; the movable probe is linearly slidable [fig. 7] relative to the fixed probe along the first axis in a way that the replaceable conductor of the movable probe is abutted [using 270/250] against the ground unit [130] of the fixed probe[108].  

Allowable Subject Matter
Claims 9-21 are allowed.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 6 calling for an adjustment probe device for impedance testing for a circuit board, the adjustable probe device comprising: the movable probe comprises a needle and a replaceable conductor fixed and electrically conductive to the needle; the movable probe is linearly slidable relative to the fixed probe along the first axis in a way that the replaceable conductor of the movable probe is abutted against the replaceable conductor of the fixed probe; the .  
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 7 calling for an adjustment probe device for impedance testing for a circuit board, the adjustable probe device comprising: the electrically conductive frame comprises two said replaceable conductors located on two sides of the needle of the fixed probe respectively.
The following is a statement of reasons for allowance:  No prior art has been found that meets the limitations of claim 9 calling for an adjustable probe device for impedance testing for a circuit board, the adjustable probe device comprising: wherein one of the two movable probes is selectable to serve as a functioning probe of the adjustable probe device in a way that the contact end of the functioning probe and the contact end of the fixed probe are located on a same imaginary plane parallel to a first axis and a second axis perpendicular to the first axis, as further defined. Dependent claims 10-21 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 4, 2022